Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 10, 2022

                                    No. 04-22-00442-CR

                       EX PARTE Juan Antonio Molina VALENCIA,


                       From the County Court, Maverick County, Texas
                                   Trial Court No. 30906
                          Honorable Susan D. Reed, Judge Presiding


                                       ORDER
        This is an accelerated appeal. The clerk’s record was due July 27, 2022. We ORDER the
trial court clerk to file the clerk’s record on or before August 22, 2022.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court